Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 17-31 and 34-47 and 94-97 are allowed.  All rejections are withdrawn.  The amendments dated 3-5-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 17 and 41 and 44, 95-97.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 

	The prior art fails to disclose or suggest individually or together with any other prior art of record “[a] system for navigating a host vehicle, the system comprising:
at least one processing device within the host vehicle, 
the at least one processing device comprising circuitry and 
a memory, wherein the
memory includes instructions that when executed by the circuitry cause
the at least one processing device :
receiveacquired by 
an image capture device, the at least one image being
representative of an environment of the host vehicle;
determine, based on at least one stored driving policy, 
a planned navigational action for accomplishing a navigational goal of the host vehicle;
analyze the at least one image to identify a target vehicle in the environment of the host vehicle;
determine a next-state distance between the host vehicle and the
target vehicle that would result if the planned navigational action was taken;
determine a current speed of the host vehicle;
determine a current speed of the target vehicle and assume a
maximum braking rate capability of the target vehicle based on 
at least one recognized characteristic of the target vehicle determined based on analysis of the at least one image;
determine that the host vehicle can be stopped within a host vehicle stopping distance that is 
less than the determined next-state distance summed together with 
a target vehicle travel distance determined based on the current speed of the target vehicle and 
the assumed maximum braking rate capability of the target vehicle, wherein the determination is based on the determined current speed of the host vehicle and 
at a predetermined sub-maximal braking rate that is less than a maximum braking rate capability of the host vehicle; and
implement the planned navigational action based on the determination ”.
	Herbach discloses that a vehicle can be stopped based on the environment and multiple different trajectories can be taken to avoid an obstacle or the vehicle can be stopped and a trajectory is cancelled. 
	Herbach is silent as to “…implement the planned navigational action 
such that, 
for the determined current speed of the host vehicle and at 
a predetermined sub-maximal braking rate that is 
less than a 
maximum braking rate capability of the host vehicle, 
the host vehicle can be stopped within 
a host vehicle stopping distance that is less than the 
determined next-state distance 
summed together with a target vehicle travel distance 
determined based on the current speed of the target vehicle and 
the assumed maximum braking rate capability of the target vehicle”.
	Canavor teaches a host vehicle and a target vehicle and who can exchange braking data.  For example, the maximum level of braking can be recorded by both vehicles or a slower deceleration can be recorded and exchanged as a learning exercise. 
	Canavor is silent as to “…implement the planned navigational action 
such that, 
for the determined current speed of the host vehicle and at 
a predetermined sub-maximal braking rate that is 
less than a 
maximum braking rate capability of the host vehicle, 
the host vehicle can be stopped within 
a host vehicle stopping distance that is less than the 
determined next-state distance 
summed together with a target vehicle travel distance 
determined based on the current speed of the target vehicle and 
the assumed maximum braking rate capability of the target vehicle”.
Ernst teaches determining an inter-vehicle distance and then a braking level can be selected form 4 meters per second squared or can exceed 5 m/s2 which is a maximum braking.   Based on the inter-vehicle distance different braking levels can be implemented.  However, this is not an assumed maximum braking distance based on the recognized characteristic of the target vehicle from the image.  See claim 17. 
Ernst is silent as to “… implement the planned navigational action 
such that, 
for the determined current speed of the host vehicle and at 
a predetermined sub-maximal braking rate that is 
less than a 
maximum braking rate capability of the host vehicle, 
the host vehicle can be stopped within 
a host vehicle stopping distance that is less than the 
determined next-state distance 
summed together with a target vehicle travel distance 
determined based on the current speed of the target vehicle and 
the assumed maximum braking rate capability of the target vehicle”.

Nakano teaches detecting a roadway and if the road is dry or wet and then providing an estimation of the braking needed.  For example, braking torque can be increased for a wet roadway. 
Nakano is also silent as to the predetermined braking profile or “… implement the planned navigational action 
such that, 
for the determined current speed of the host vehicle and at 
a predetermined sub-maximal braking rate that is 
less than a 
maximum braking rate capability of the host vehicle, 
the host vehicle can be stopped within 
a host vehicle stopping distance that is less than the 
determined next-state distance 
summed together with a target vehicle travel distance 
determined based on the current speed of the target vehicle and 
the assumed maximum braking rate capability of the target vehicle”.
 	The Sae international J3016 document discloses a fully automatic control of a vehicle that is a level 5 control.   The SAE is silent as to “[a] system for navigating a host vehicle, the system comprising:
at least one processing device within the host vehicle, 
the at least one processing device comprising circuitry and 
a memory, wherein the
memory includes instructions that when executed by the circuitry cause
the at least one processing device :
receiveacquired by 
an image capture device, the at least one image being
representative of an environment of the host vehicle;
determine, based on at least one stored driving policy, 
a planned navigational action for accomplishing a navigational goal of the host vehicle;
analyze the at least one image to identify a target vehicle in the environment of the host vehicle;
determine a next-state distance between the host vehicle and the
target vehicle that would result if the planned navigational action was taken;
determine a current speed of the host vehicle;
determine a current speed of the target vehicle and assume a
maximum braking rate capability of the target vehicle based on 
at least one recognized characteristic of the target vehicle determined based on analysis of the at least one image;
determine that the host vehicle can be stopped within a host vehicle stopping distance that is 
less than the determined next-state distance summed together with 
a target vehicle travel distance determined based on the current speed of the target vehicle and 
the assumed maximum braking rate capability of the target vehicle, wherein the determination is based on the determined current speed of the host vehicle and 
at a predetermined sub-maximal braking rate that is less than a maximum braking rate capability of the host vehicle; and
implement the planned navigational action based on the determination ”.

	The phrase “predetermined sub-maximal braking rate” is identified in the specification as originally filed as “…0689] Consistent with this disclosure, the sub-maximal braking rate j.sub.max may be predetermined or determined by a processing device. In some embodiments, j.sub.max may be an ideal or statistically acceptable braking rate. For example, data relating to the braking rate at which most humans come to a stop may be used for j.sub.max. In some embodiments, j.sub.max may be set according to a user preference. For example, a first passenger may provide a first j.sub.max that is comfortable to him or her, a second passenger may provide a second j.sub.max that is comfortable to him or her, and so forth. in some embodiments, a processing device may determine a j.sub.max based on, for example, one or more road characteristics, traffic conditions (congestion level, average distance between vehicle around the host vehicle, rate of cut-ins in front of the host vehicle, etc.), one or more vehicle characteristics, one or more weather characteristics, or the like. For example, a processing device may determine a j.sub.max that provides the maximum safety and comfort on a snowy road, a second j.sub.max that provides the maximum safety and comfort on a dry highway, and so forth. It will be appreciated, that while implementing j.sub.max can help increase comfort and have other positive impacts on the behavior of the host vehicle, it can also have less desirable effects, in particular, if j.sub.max is small, so that breaking may become "relaxed." or not as strong. For example, using a small j.sub.max can have a strong negative effect on efficiency, by causing the vehicle to always keep an exaggerated distance from the vehicle ahead. This may cause an annoyance to other road users and prevent the host vehicle from effectively negotiating complex scenarios such as merging and driving in congested areas. Thus, in some examples, a j.sub.max that balances performance or efficiency with comfort (while maintaining RSS safety) can be set, selected or determined”.
	Nister is silent as to a PREDETERMINED ideal sub-maximal braking rate and “…the assumed maximum braking rate capability of the target vehicle, wherein the determination is based on the determined current speed of the host vehicle and 
at a predetermined sub-maximal braking rate that is less than a maximum braking rate capability of the host vehicle; and
implement the planned navigational action based on the determination ”.
	United States Patent Application Pub. No.: US 2018/0204480 A1 to Deng teaches an offset and a longitudinal distance between the vehicles and a threat estimation based on the offset and a distance.  A maximum deceleration threshold for a vehicle driving on a wet road is determined. See paragraph 45. 
Deng is silent as to “…[a] maximum braking rate capability of the target vehicle based on 
at least one recognized characteristic of the target vehicle determined based on analysis of the at least one image;
determine that the host vehicle can be stopped within a host vehicle stopping distance that is 
less than the determined next-state distance summed together with 
a target vehicle travel distance determined based on the current speed of the target vehicle and 
the assumed maximum braking rate capability of the target vehicle, wherein the determination is based on the determined current speed of the host vehicle and 
at a predetermined sub-maximal braking rate that is less than a maximum braking rate capability of the host vehicle; and
implement the planned navigational action based on the determination ”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.